IN THE
TENTH COURT OF APPEALS










 

No. 10-02-00198-CR
 
Mark Anthony Lasher,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 12th District
Court
Leon County, Texas
Trial Court No. CM-01-203
 

ORDER ON Opinion

 
Appellant’s motion for rehearing is denied. 
The Court’s Memorandum Opinion and judgment, dated March 29, 2006, are
withdrawn, and the opinions and judgment dated July 12, 2006, are substituted
therefor.
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Order
issued and filed July 12, 2006
Do
not publish